Case 1:21-cv-00304-UNA Document 1-3 Filed 02/26/21 Page 1 of 15 PagelD #: 74

EXHIBIT C
 

a2) United States Patent

Merino Gonzalez et al.

Case 1:21-cv-00304-UNA Document 1-3 Filed 02/26/21 Page 2 of 15 PagelD #: 75

0080 0

(10) Patent No.:
(45) Date of Patent:

US 9,369,575 B2
Jun. 14, 2016

 

(54) DYNAMIC VOIP LOCATION SYSTEM

(75) Inventors: Jose Luls Meritié Gonzalez, Kortessem
{BE); Jonathan Myers. Wokingham
(GB)

SHOO 533 LIMITED, Wokingham
(GB)

(73) Assignes:

(*} Notice, Subject to any disclaimer, the term of this
patent is extended or adjusted under 33

U.S.C, 154(b) by 104 days.

(20) Appl. No. 14f120,015
(22) PCT Filed: Apr. 4, 2012
(86) PCT Naw: PCT/GB2012/050756
§ 371 (e){T).
(2), (4) Date: = Feb. 17, 2014
(87) PCT Pub. Nos WO2012/136996
PCT Pub. Date: Oct, 11,2012
(65) Prior Publication Data
US 2014/0146713 Al = May 29, 2014
(30) Forelgn Application Priority Data
Apr. 4, 2081 (GB) screenees 1E05682.7
(51) Int. Ci.
FIG4M 3/42 (2006.01)
HO4E 29/12 (2006.01)
Hadiv 4/02 (2009.01)
(52) US. CL
GPC... FOAM 3442348 (2013.01); Hah 29/12094

(2013.01); HO4h 61/2529 (2013.01); HedIV

(58) Field of Classification Search
CPC ceescerteeuere HO4L- 41/12; HO4L 41/0213; HO4M
‘2242/30; HO4M #006; [104M 3242/04:
HO4M 7/0069; HO4W 76/007; HOdW 64/003;
Ho¢w 64/00; HOaw BRIG; HOW 4/22
See application file for complete search ‘history.

(56) References Cited
U.S. PATENT DOCUMENTS

200410203894 Al
20050213716 Al*

10/2804 Watanabe ct al.

GI2005 ZHU etal, vcasepeeresceresvens
2006/0116127 Al* 6/2006, Wilhoite et al. «..
20070173223 AL* 7/2007 Mehio'etal. wu...
20070242660 AL* LOZOOF XU wacsssqensnerenes
20080160953 AL* 7/2008 Minelal. ....
200900201916 AL* 8/2009 Caron etal. .
2010/0034122 AL* 2/2010 Groyetal. .
2012/0270567 Al* 10/2012 Johnson wu.

OTHER. PUBLICATIONS ~

Intemational Scarch Report, dated Sep. [9, 2612, issued in prionty
International Application No. PCT/GRZ0 12/05 0756.

Romijn et al, “Mobility management for sip sessions in a
heferogenous network environment,” Bell Labs Technical Journal,
Wile, CA, vol. 9, No. 3, pp. 237-253 (Now. 1, 2004) XP001506927,

(Continued)

 
 
    

on "45$/456.3

Primary Examiner — Jung-Jen Lin
(74) Attorney, Agent, or Firm — Sau] Ewing LLP

(37) ABSTRACT

A system for determining dynamically any given registered
wireless device VoIP location, whereby the dynamic method
reports the VoIP address return path as being the VoIP Loca-
lion into adatabase. Applications ofthe system can access the
database to contact each individual, specific, fixed or wireless
device by VoIP for any data exchange.

19 Clalms, 4 Drawing Sheets

 

 

4/62 (2013.01)
Worl a om ValPiocaon
Serer
\ . MINE (& Database}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Piedute
 

Case 1:21-cv-00304-UNA Document 1-3 Filed 02/26/21 Page 3 of 15 PagelD #: 76

 

US 9,369,575 B2
Page 2
(56) References Clted 20001201, No. 2 (Dec. 1, 2000) XPOI 5030346,
OTHER PUBLICATIONS Rosenberg et al, “SIP: session initiation protocol?” 20020601;

20020600, pp. 1-269 Jun. 1, 2002}XP015009039,

Vakil et al., “Mobility management in a sip environment require-

* of ine
ments, finetions ond issues; draft-iisumo-sip-mobility-reg-02.txt?” cited by examiner
 

Case 1:21-cv-00304-UNA Document 1-3 Filed 02/26/21 Page 4 of 15 PagelD #: 77

US 9,369,575 B2

Sheet 1 of 4

Jun. 14, 2016

U.S. Patent

 

 

 

 

 

 

 

 

 

 

aiNpolal
en

 

 

 

 

 

 

 

 

 

      

     

T unos

    
    

 

 

                      

wn"
ws
” £19
_ UZ OM '
uz OM ° auwey yodRoH
° aIRAL onand
ainpoyy 2, UM 0, 1A
MeEMYyos
a]npol
MeMYyas
Tz am
uA OM | , (alca)
yaw
° SS qu]
°
°
YIOMBN
ainpo
ayiqo 3
DIEMYOS “he pqove ‘\ ” z
AUS ZN
“ g
{aseqrieq 3}
/ <> danas | \_
TAM TOT meee | HOYEIO AIGA

 

 

 

ajnpory
DIEMYOS

 

 

 

 

 

ainpow
mIEMYyOS

 

 

 

 

yomyan

fewam

  

BUOY

nt

       

     

 

aINpoyy:
BIEMIJOS

 

 

 

 

 

ainpow
PaIEMYOS

 

 

 

 

OM

 
Case 1:21-cv-00304-UNA Document 1-3 Filed 02/26/21 Page 5 of 15 PagelD #: 78

US 9,369,575 B2

Sheet 2 of 4

Jun, 14, 2016

U.S. Patent

          

JBAIIS IS
(d10A)

 

                           

   

quais Suid
sulpuodsai03

   

0}

Ayyueqsur Ajday
yenbas

HE? dis 3

“rd, « Aa,

aw asuodsa.

    

     

Sseqeiep es
ioAIDS
WOneso| don,

 

TA oaliep Ssepos AL

pemoye xezAj ~

SHOT Tes dion
paw obs 1aMog -_—
Byidd UOReagHOU (FeD <>

oor

 

$s ddy

 

 

B|NPOW

BIBMYOS Pe,

 

 

 

 

tus

cayndi

 

 

—_—_—

J3y10 Aue
X dd sasoy9
aAqpiys auayd

 

{sSuny (129-0)
‘d1$-45951294)
suado ¢ ddy,

 

 

 

 

9>-€>
wv"

Tus

 

 

<i

 

x dd Wels
De a1qeug
paajasou
uOReayON
eas

   

{apes ramod)}
Sudo /WS9=
DE aWqesia
punossyaeg uo

Sddiy 131)30 Ou yt

ad, = Sdulg daamyag ayy!

 

famnpow, du Ig

 

‘BNPop] ssemayos [x oalAdg SSajoll

 

 
 

Case 1:21-cv-00304-UNA Document 1-3 Filed 02/26/21 Page 6 of 15 PagelD #: 79

Sheet 3 of 4

Jun. 14, 2016

US. Patent

US 9,369,575 B2

“ApOLe|pouuuy Ajdas yes Sujpwwosuy

“Apayerpowiy Aides (jes Bunuoous

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ESHNDIS
Aue 38 Ad, <7, SY Ave 7@ Jd, < 44, 50
ram | i) T WES
AjdazJaaiag
<
UW OST “3!
Ad, ewp
asuadsay
pamoye “Key
au,
AL Ic au,
ong: “ ; a ae,
Bld WAND | . ?
- - upuge a1
i eo Ad, ou Surg [-°
i! ie < tang tn
ad, ad, Ad, Ade ad,

Td, < 4a, OF 305 (SN,
Case 1:21-cv-00304-UNA Document 1-3 Filed 02/26/21 Page 7 of 15 PagelD #: 80

US 9,369,575 B2

Sheet 4 of 4

Jun. 14, 2016

U.S. Patent

*AjayeIpawuy Aydas
Pue-Ty .a0ud ‘yno-3Wy
FYE suoyaq 1/23 Bupwosus y

FaNSIA

 

 

 

 

 

*Apeipou Ajdas pue
SUIG 3XoU 10) FEM. YNO-S1uy WY
7e Ajdas 032 ye Bujwosuy 4

       

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2 > ——___
I ad, © 8q $n Ay, OS TIP)
efits Jaiuasg
ey 7 =
A Yi mM |
z Re ®
a he a
A Mi x
A MA |
A ¥ wR
PA we x
A Mi NM | UN OBE “3"]
A M3 x a4, 2019
A a N | asuodsay
a SS - a pamoye {xeIn
oy ae, Au, ad, | au,
Sud wa | - |
r “ . ‘ wun 6g “3% |-
te 2 | ia Ad, 2wy Bug |-
~~ > > rs >| le ~
Aad, ad, Ad, rd: ad,

Ad, > Aa, WCU
Case 1:21-cv-00304-UNA Document 1-3 Filed 02/26/21 Page 8 of 15 PagelD #: 81

US 9,369,575 B2

1
DYNAMIC VOIP LOCATION SYSTEM

CROSS REFERENCE TO RELATED
APPLICATIONS

This application claims the priority of PCT/GB2012/
050756, filed on Apr. 4, 2012, whiclt claims priority to Great
Britain “Application No. 1105682,7, filed Apr 4, 2011, the
entire contents of each of which arelereby incorporated fully
by reference,

BACKGROUND

1, Field of the Invention

‘The present invention is directed to service providers, tele-
phony compinies, messaging service companies, notification
service companies or services, database management compa-
nies, all for private or public use. Specifically; the Dynamic
VoIP (Voice over internet protocol) location system is
designed to provide VoIP focation information to # server or
multiple servers in order to enable (a) reliable data exchange
from such server-or servers #0 any device connected to the
internet and/or (6) communication belween any different
devices connected to the internet to atleast one of the system.
servers, provided that any such devices are subseribed to the
Dynamic VoIP Iceation system server service.

2. Background of the Invention _

Currentsystems and methods for identifying the VoIP loca-
lion, of ¢ device user {be it a fixed or wireless device) con-
nected io the iftemet 1o which fo send dala to is commonly
done by means of the device user, at the time it requires
certain data, to then ‘access a’so called URI (unifonn resource
identifier) consisting ofa URL (uniform resource locator)and
a URN (uniform resource name) and receive a reply to its
“return path” with the data it required. This ‘return path’ is
what we refer to in this invention as the user's device VoIP
lucalion.

This commonly used way of receiving data on demand
when the user requires it and extracts it itself through the
internet (VoIP) is cumbersome and inflexible as it does not
allow receipt of the latest, most up-to-date data or information
as and when it becomes available as the user may simply not
know that data he requires is available to him.

More recently systems known as “Push Notification Sys-
tem have addressed this as a potential solution, however they
do not resolve the reliability aspects in terms of ensuring the
returtypath (1.2. the user's device VoIP location) is accurate at
all times.

In particular when devices connected to the internet, even
if subscribed to an existing “Push Notification System", have
the following properties:

a.—for example In the case ofa fixed device, il may recon:
nect to different VoIP (intemet} access points available to it
(for example, it may. disconnect from one WiFi router to
connect to another different WiFi router)

b.-—for example, in the case of a wireless device such as a
mobile phone, it may be.on the move and ihus change in the
mobile netwark’s “Location Area” (LC). Tlowever, even
‘within the same “Location Area” mobile networks may huve
a segmentation of several different cells. The wireless device
VoIP “Routing Area® (RA) may therefore be different
depending on which cell it’s connected to within a certain
“Location Area” (LA). This complexity in mobile. networks,
where mobile devices interact with the mobile network,
depending on which state the mobile device is in, ensures the
mobile network at all times updates the “Rouliig Area” of
exch mobile device connected 4o it. For example. when the

20

ind
A

ao

ay
a

40

55

65

2

mobile device changes cell, the mobile network updates the
mobile device “Routing, Area”. When it changes “Location
Area™, the mobile device establishes @ new connection and
the mobile network records the new Tocation or “Routing
Arca” of such 4 mobile device.

Even the most recent systems, such as those known as
“Push Notification” systems, do not have access ta mobile
operator's mobile devices VoIP “Routing Area”, which would
provide the reliable information needed to extract the return
path or “VoIP location” described herein. This remains a
major technical issue sli] nat reselved by he prier art ‘sys-
tems.A key aspect inherent to the complexity of VoIP net-
works all interconnected to each other, is that firewalls further
complicate and reduce the reliability of most solutions.
Another aspect that js not resolved in both fixed and wireless
devices, and is most critical in wireless devices, is the power
consumption used when having to access very often specific
URLs to see if any more updated or required information is
available to thé fixed or wireless device users, only to find aut
{more often than not) that the access, with the corresponding
data use and power consumption, was unnecessary.

Attempts have been made by companies providing ‘auto-
matic Push Notifications to use databases for those devices
subscribed to their system, This in itself does not provide.a
solution ta the issues described before; in particular they do
not resolve the near real time “WiFi router” or mobile net-
work “Routing Area” changes (retum path—VoIP location)
nor the minimizing of power consumption.

SUMMARY OF THE INVENTION

The present invention is designed to overcome the short-
comings of the prior art and to provide an automated way of
identifying and reporting those VoJP return paths or “VoIP
lacation” addresses to a datahase for subsequent use by all
kinds of different applications, with access to such database
(3) for ali those device users connected to the interne! (VoIP)
and subscribed to the Dynamic VoIP tocation system
described herein, Moreover the present invention addresses in
particular the need for power consumption reduction, in par-
ticular for wireless devices using this,invention, whilst main-
taining the reliability of the near real-time updating of the
YoIP return paths or “VoIP location” addresses of each
mobile device user connected io the intemet (VoIP) and sub-
scribed to this Dynamic VoIP location system described
herein. ;

The present invention is preferably a service offered hy
VoIP service providers, VoIP telephony companies, VoIP
messaging service companics, VolP notification service com-
panies, VoIP database management companics-or VoIP Data
Content Providers.

Asa mutter ofillusiration of ihe present inveniion, consider
the use bya VoIP service provider with registered users using
mobile phones, who in the prior art would have an application
of a VoIP service provider nmning permanently on these
mobile phonés, each connecting to a SIP server at an interval
of several, seconds. This previous system or method, whilst
ensuring the retum path js known to the SIP server, which can
then send incoming calls signalling as and when they happen,
becomes unpractical in.its daily use at it drains the battery of
the mobile.device.

Other systems known in thé prior art make use of se called
Push Notification systems, whereby the mobile device appli-
cation is also subscribed to the push notification system of a
3m party, different then the VoIP service provider. In this latter
system, the mobile phone his the VoIP service provider appli-
cation switched off, waiting for the push notification system

 

 
Case 1:21-cv-00304-UNA Document 1-3 Filed 02/26/21 Page 9 of 15 PagelD #: 82

US, 9,369,575 B2

3

to notify the mobile device with an incoming request, be itan
incoming message or an incoming call. This previous system
or method, whilst ensuring the baliery use of the mobile
device js mivinial, does not ensure a reliable return path. That

is because the mobile device may have changed Wil'l router

ormebile nctwork VoIP “Routing Arca”, On many occasions,
it would not receive the push notification when on the move,
and as such this approach becomes impractical fordaily use
Jor mobile devices,

The present invention resolves both key technical aspects
of the prior ari, namely a reliable return path Gc. VoIP Igca-
tion) whilst ensuring minimal required power consumption.
This is achieved by doing things differently from the prior art.
Namely, this invention does not rely on the mobile network
VoIP “Routing Area” as it does not have access to it, Instead
however, it relies on the mobile device downloadable sofi-
ware module, which at any change ef VoIP access method or
name, authenticates and connects to the Dynamic VoIP loca-
tion, system to which the mobile device is subscribed to and
described herein, The combination of this software module
(downloadable to each mobile device) together with the
dynamic return path (VoIP location) extraction atthe server of
each mobile device connected to the server to which it's
subscribed to, jointly form the Dynamic VoIP location sys-
tem. As the mobile software module additionally checks if
any other application is running on the mobile device other
then itself, including in standby miode, it will close all other
applications (such as for example the application of the pre-
vious mentioned SIP service provider) AND will switch the
VoIP aceess method of the mobile phone to the smallest
bandwidth availeble to such mobile phone, for example
switching from 3G/UMTS/WCDMA to GPRS.

This last action by the software module, reduces the power
consumption of the mobile phone to the lowest possible,
whilst still ensuring VoIP connection by the mobile phone.
The mobile network's “Routing Area” stil] ensures including
boner areas In coverawe, due te the faet, that small bandwidth
(i.e. GPRS) is more reliable then high bandwidth (i.c. 3G).
This ensures the highest possible reliability also for the
Dynamic VoIP location system of this invention.

As stated before. the software. module {as a part of the
Dynamic VoIP location systen:) is downloadable by.a mobile
device which will then connect and authenticate to ihe server
ofthe Dynamic VoIP location system at certain time intervals,
but in particular at. each change of wireless connection
method or name. For example, any time the software module
detects a change fronr3G to GPRS or ftom GPRS to WiFi or
from WiFi router name c to another WiFi router name of from
no wireless to a wireless connection no GPRS ic GPRS or

from WiFi loss to GPRS, then the software module will con- :

nect at that specific tinie and authenticate to the server. When
no change is delected for certain time period (hen at regular
loiger tine intervals to safe pawer consumption the software
module will optionally also cannect to the server to ensure
that when a mobile changes cel] in a mobile network that this
results in aconnection from the software module to the server.
Th this way the server will be able to keep the VoIP return path
or “VoIP Location” of each mobile device registered to the
Dynamic VoIP Iscation system up to date.

Anobjest of the present invention isto reduce the time and
effort, but more imporiantly the probability of error, to syn-
chronize a database.from a private individual or business with
the database of 3” party, performed in a fully automated and
dynamic manner by the 3’ party, with express consent of
such private individual or business.

Another object of the present invention is to provide a
system that maintains the “VoIP location” or retum path of

ay
o

_
Ww

25

36

40

45

55

60

a

4

each registered VoIP device user updated in a database (for
use by applications to communicate with each such user at a
future lime, as described herein) by reducing the power con-
suniption of such registered VoIP user devices toa minimum.
Re-capping, the tnvention in a first aspect is a system for
delecting or determining any given “VoIP location” of any
“VolP-enabied device registered to the system” by extracting
any such device’s “VoIP address or return path” and storing it
and updating it in.one or more accessible dalabases, in which:
{a) the system is adapted to receive VoIP communications
from multiple VaTP enabled dévices; (b) the system enables
access to information in one or more databases; (¢) the system.
is capable of extracting aud reporting dynamically the “VoIP
address or return path” and all associated information from
each incoming data communication from any “VolP enabled
device registered lo (he system” into a dutabase{s) associated
‘with each corresponding registered VoIP enabled device user
account; (d) the system is capable of extracting a specific
“VoIP address or return path” and all associated information
corresponding to a specific registered VoIP enabled device
nseraccount from the system accessible database(s) and com-
municating with each specific VolP enabled device registered
to the system through each specific “VoIP address or retum
path".
Optional Jeatures include the following:
the “VoIP enabled device registered to the system” incor-
porntes a “software module”, downloadable to thé VoIP
enabled device, which at certain time intervals authen-
ticates and connects to a server which is part of the
system.
the server then authenticates tf it’s a registered VoIP device
user afd extracts the “VoIP address or retum path” and
stores this data into the registered VoIP enable device
useraccount as the “VoiP location” and the server can at
any time send data ta any specific régistered VoIP device
user,
such time intervals correspond to the fimes of detection of
any change of VoIP access method ornameby the “VoIP
enabled device registered ta the system”.
the transition from the “VoIP enabled device registered to
the system” changes from not synchronised to synchro-
nised is also considered a change of VoIP access method
or name.
the time between cach time interval of the registered VoIP
enabled device authenticating and/or connecting with
the server is less than the time allowed by the registered
VoIP enabled device to receive a response, irom the
server.
any “VoIP enabled device registered to the system” (VoIP
device 1} can connect to ‘any sucli other different “VoIP
enabled device registered to the system” (VolP device
2), the system comprising: (u) “VoIP device 1” authen-
ticating and connecting to the system server aiid provid-
ing in its:payload data destined for “VoIP device 2”; (b)
the-server extracting from the data communication with
“VoIP device 1" the payload data destined for “VoIP
device 2”; (c) the server extracting from its accessible
database the “VoIP location” or “VoIP address or return
path” of “VoIP device 2° and communicating with
“VoIP device 2” by sending it the data and the origin of
such data as having, heen originated from “VoIP device
1”,
any “VoIP enabled devicé registered to the system” (VoIP
device 3) can send comunands to.any Sucli other differesit
“VoIP enabled device registered 10 the system” (VoIP
device 4} the system comprising: (a) “VoIP device 3°
authenticating and connecting to the system server and

 
 

Case 1:21-cv-00304-UNA Document 1-3 Filed 02/26/21 Page 10 of 15 PagelD #: 83

US 9,369,575 B2

§

providing inits payload a command known by and des-
tined for “VOIP device 4”; (b) the server extracting from
the daia communication with “VoIP device 3” the pay-
load command data destined for “VoIP device 4"; {c} the
server extracting from itsaccessibte database the “VoJP 5
location” or “VoIP address of retum path” of “VolP
device 4” and communicate with “VoIP device 4” by
sending it the command data; (d) optionally the server
sending to ils destination “VoIP device 4" together with
the command data also the origin of such dataas having
heen Griginated from “VoIP device 3”.

the system server can send payload data and/or paylaad
commands to any individual or such multiple “VoIP
enabled device(s) registered to the system" the system
coniprising: (a) the system server extracting from its
aecessible databuse(s) the “YoIP location” or “VoIP
address or retum path” of any individual or such mutl-
iple “VoIP enabled device(s) registered ta the systeny” it
wishes to communicate with; (b) the server extracting
trom its accessible database(s) any such payload data
and/or payload commands; (5) the server send the pay-
load data and/or payload commands from previous point
*b’ to all ibe “VoIP adklress or return paths” of previous’
point ‘a’ corresponding to each unique “VoIP enabled
device(s) registered to the system”.

the system server stores the “software module” which can
be downloaded by any “VolP enabled device”.

a “VoIP enabled,device” registered to the system is.a wire-
less enabled VoIP device; for example but not limited ta
a mobile phone, mobile smari phone, wireless pe card, 3
wireless module, wireless tablet, wireless pe.

a wireless VIP enabled device can download over the air
the “sofiware module”,

the software module is alse capable of; (a} detecting ifany
other software applications ather then this invention’s
previous mentioned ‘sofiware module” is activeand (6)
if ihe wireless “VoIP enabled device” is in the standby
mode, then (c} if previous ‘a’ and ‘h’ are not detected
then the “software module" will disable the highest
bandwidth VoIP communication and enable only the 4
lowest bandwidth VoIP communication method avail-
able to the wireless “VoIP enabled device”, and (d) if the
“Software module” detects any of previous ‘a’ or ‘b’ then
ii will deactivate previous point ‘c’, meaning it will
activate or enable the highest bandwidth VoIP commu-
nication available te the wireless “VoIP enabled device”.

a wireless “VoIP enabled device” registered to the system
in particular includes such “certain time intervals” being,
performed at the times of detection of any change of
mobile network cell, wherein the transition from the 40
wireless “VolP enabled device registered 1c the system”
changing fom not synchronised io synchronised to #
mobile network cell is alse considered a change of VoIP
access method or name.

a" Vall enabled device” registered to the systemisa wired 55
line VoIP enabled device; for example.but‘norfimited to
a tablet, pe, desktop computer, server.

“VolP” may use any such data communications protocol;
for example bul not limited to: GSM/GPRS, WAP, 3G,
UMTS, 4G, WiFi, Wimax, CDMA, WCDMA, ¢
WSCDMA, SCDMA, TDSCDMA, CWTS, CWPAN,
PDS, PHS, Biuetooth, WRP, WNP, WAN, LAN, ATM,
ISDN, DSL, ADSL, VDSL, ISDM, HTML, TCPAP,
HITE, HTTPS, UDP.

Asécondaspect is method fordetecting ordetermining any 65

20

35

=

35

o

45

o

given “VoIP location” ofany “VoIP enabled device registered
to the system” by extracting any such device’s “VoIP address

6

or return path” and storing it and updating it in one or more
accessible databases, in which the method.is performed by a
system as defined above.

Additional features and advantages of the invention will be
set forth in the description which follows, and ia part will he
apparent from the description,.or may be leamed by practic-
ing the invention. The objectives and ather advantages of the
invention will be realized and attained by the structure par-
dcularly pointed out in the written description and claims as
well as the drawings hereto,

BRIEF DESCRIPTION OF THE DRAWING

FIG, 1 is a schematic diagram of a preferred embodiment
of (he present invention.

FIG, 2 is a flaw diagram of a preferred embodiment of the
present invention.

FIG. 3 isa timing chart of the preferred embodiment of the
prescut invention.

FIG. 4 is atiming chant enforcing previous FIG, 3 preferred
embodiment of the present invention

DETAILED DESCRIPTION OF THE INVENTION

Referring to FIGS. 1 and 2, a Dynamic VoIP location
system which could be a private or commercial server 100
(VoIP location server), in any location in the world which uses
internet services, and which includes one or more databases
C¥olP location database) and an external internet access 2 to
the sysiem 100, Additional extemal access means to the sys-
tem can also be present. Additional external databases 101
(VoIP Iocation database} may be accessible to the system 100.
The system server 100, could host the ‘software module’
(VoIP location software module ‘sm*) downloadable into a
wireless device; for example the ‘soitware module’ as shown
in FIGS. 1 and 2 in cach wireless device WD_x1 and WD_yl
and WD_wn and WD_2n and so Sorth in FIG, 1.

To use the “Dynamic VoIP location system” service, the
device users must connect io the VoIP location server and
subscribe to the service. In some very specific cases, where
the information ofa specific database accessible to the system
consists explicitly aid only of publicinformation without any
legal restriction on disclosure of any form from any third
party whatsoever, only: in this last case potentially no sub-
scription would be required if so decided by such 3 party.

The Dynamic VoIP location system consisting of at least
‘ane VoIP location server 100° and at least two or more
devices that incorporate a ‘sm’(VoIP location software mod-
ule). The VoIP location server preferably keeps a record of the
subscribers (with their express consent) in a database 101,
preferably resident within thesame server 100.and stores their
user identifieution and originaling VoIP address or VoIP
return path. {referred to herein as the user’s “VoIP location”}
to reply to.

In the example shown in FIG.1, itis assumed that wireless
devices are subscribed the Dynamic VoIP location system
(100) and havea VoIP location software module (snr) embed-
ded in each user's wirejess device, All wireless devices with
a built in ‘sn’ authenticate and communicute with server 100
even when the wireless device is in standby mode. The ‘sm’
communicates with server 100 after wireless device power-
up and each time the wireless device changes VoIP access
name (for example when changing, between, any of the fol-
lowing 3G, GPRS, WiFi or between any af the previous anda
new different to the previous Wil'i router name and when
chunging between mobile cells. The ‘sm’ wilt fore the wire-
less device to close any such other applications different from

 

 
Case 1:21-cv-00304-UNA Document 1-3 Filed 02/26/21 Page 11 of 15 PagelD #: 84

US 9,369,575 B2

7

the ‘sin’ itself that requires VoIP connection and additionally
will force the wireless device to switch to the lowest available
bandwidth VoIP access means, for cxample switch from
3G/WCDMA to GPRS, as shown in FIG.'2.

‘The VoIP location server 100 will, each time a wireless
device (WD_X1, WD_xn, vic.) will a 2 built in VoIP location
software. inodule ‘sm’ subscribed fo the Dynamic VoIP-toca-
tion system connects with the server, store the return response
path referred to in this invention ¢ ag cach wireless device
user's VoIP Location and which for example will correspond
in the event of a wireless device connect through GPRS with
its ‘unique PSPDN (packet switched public data network}
address at such time.

As amatler of illustration of the workings of the Dynamic
VoIP location system, wherein 3G enabled wireless device
WD_y1 wishes to call 3G enabled wireless device WD_x1,
where both devices incorporate a SIP software application
that enables VoIP conversations and incorporate also this
invention’s VoIP focation software module ‘sm’. Both
WD_x1 and WD_y1 latest VoIP location (VoIP return pathor
also known in the industry as PSPDN (packet switched public
data network) address is stored in VoIP Location server 100 or
in external dalabase 101 atcessible io the server 100 and
updated by the wireless devices as described herein before.
The ‘sm’ in both wireless devices have switched the wireless
devices to the least power consuming GPRS instead of the
higher power‘consuming 3G.

As illustrated in FIG. 2 Wireless device user WD_y1 starts
opening its SIP application (wireless device exits standby
state), whereby ‘snr’ switches WD_y1 from GPRS lo 3G
‘(highest available VoIP bandwidth) and the user initiates a
SIP ta WD_x1 who is in standby mode through VoIP connec-
‘tous ¢3-c6 arid cl4. The VoIP SIP server infonns VoIP loca-
tion server 100 through connection c15 of a call request
originated by WD_y1 and destined for WD_x1. The VoIP
location server 200 will reply with the latest VoIP location
address availuble in its database of WD_x] through confec-
tions o2 and¢1-c5 and send data with instructions for WD_xt
Voll location software module ‘smn’ to switch from GPRS to
3G (highest available VoIP bandwidth), and activate’the cor-
responding SIP application to allow itto receive the incoming
call ringing signalling, or alternatively to notify the user of
WD_x1 with a notification 6f an inconting cail such that the
user can accept or reject it. In the event of acceptance of the
incoming notification the corresponding action will be auto-
matically performed by the ‘sm’, for example activate the
corresponding SIP application as to accept the jacoming call
request originated by WD_yi.

Referring to FIGS. 3 and 4, these show the timing of
communications between the two main parts of the Dynamic
VoIP location system, namely between VoIP location soft-
ware module ‘sm’, referred te in FIGS, 3 end 4 as “Client
Pig” and VoIP Location server *100", referred to in FIGS. 3
and 4 as “Sérver Reply”. 11 illustrates the same previous
example of a SIP call originated by WD_y1, referred to in
FIGS. 3 and 4 as ‘Cail 1’ and a subsequent Jater cal! alsa
originated by WD_y1 referred to as ‘Call 2°. Both ‘Call i" and
‘Call 2° are destined for WD UxE, as explained herein. The
fime ‘Pt*refers to the Hime belween two consecutive commu-
nications (VolP location updates) between WD_x1 and server
100 and the corresponding VoIP iocation-tipdate in the data-
base 100 or 101 corresponding to WD_x1. The timing ‘Re is
the time the sofiware module ms’ allows the server 100 to
send a reply that WD_x1 would deem acceptable as valid.
This time ‘Re is defined by the wireless device's 'sm‘ as *Rt’
being bigger then ‘PI’ when communicating with server 100.
it is important to note, that the time ‘Pt’ may vary between

5

=

4

20

25

40

40

45

50

55

60

Ci

8

consecutive ‘Pt's’ and the ‘sm’ alse dynamically adapts the
allowed ‘Rt’ by server 100 in compliance with previous con-
dition of *R'>‘Pt’. 11 is also important 10 note thal the server
100 does hot necessarily reply 10 ‘sm’ communications for
VoIP Location updates, but simply extracts and stores the
VoIP Location address in the corresponding databuse user
data and only replies to the corresponding wireless device's
‘snv’ exactly at the time when the server 100 has data for a
specific subscribed. user's ‘sm’ (be it a notification of yome
sort ora message or an incoming call and so forth}. This Jast
is in fact possible to be instant—~i.¢, at the time the server 100
has data to be sent to a specific device's “sm” because of the
condition of ‘Rt’ (allowed response time of server-100)>*Fi*
(time between two consecutive VoIP location updates by a
device's software module ‘sm’).

This automated dynamic way of oblaining the “VoIP Loca-
tion” between an incoming VoIP location update request and
any available VoIP tacation address available in the datahase
100 or 101 is generally very fast because VoIP (voice over
internet proiocal) access and database access is generalty fast.
Furthermore, as reducing power consuniption toa minimum
whilst maintaining high reliability of updating the VoIP loca-
tion corresponding to each user subscribed to the Dynamic.
VoIP Location systém, it is crucial that it is understood that
the software modules ‘sm’ ‘together with the VoIP Location
server “'1.00' which includes a VoIP Location database inside
“100° or separate as ‘101’ together form the Dynamic VoIP
Location system.

Any of ihe various components or sub-steps disclosed
above can be used cither alone, or in nwlliple parallel set-ups,
orwith other components, or with components or features of
the present invention.

It will be apparent to those skilled in the art that various
nicdifications and variations can be made'to the “Dynaniic
VoIP Location system”, “VoIP Location server” or “VoIP
Location software module” of the present invention without
départing from the spirit or scope of the invention.

The foregoing disclosure of embodiments of the present,
invention has been presented for purposes of illustration and.
description. It is not exhaustive or intended to limit,the inven-
tion to the precise forms disclosed herein. Many variations
and modifications of the embodiments described herein will
be obvious to one of ordinary skill in the art in ight of the
above disclosure: The scope of the invention is to be defined
only by the clainis appended hereto, and by their equivalents.

The invention claimed is: ;

1. A system for detecting or determining any given “VoIP
{Voice over infernet protocol} Idcation” of any “VoIP enabled
wireless device registered to the system” by extracting any
such device's “VoIP addyess or return path” and storing it and
updating it in one or more accessiblé databases, the system
including a server, a VoIP enabled wireless device registered
io the server and a software module downloadable from the
server to the VoIP enabled wireless device, in which: (a) the
system is adapted to receive VOID communications from
multiple VoIP enabled wireless devices; (b) the system
enables access to information in one or'more databases; (c)
the system is capable of extracting and reporting dynamically
the “YoIP address or retum path” und all aggeciuted informe-
tion from cach incoming data communication from any “VoIP
enabled wireless device registered to the system” into a data-
base{s} associated with each corresponding registered VoIP
enabled wireless device user account; (d) the system Js
capable of extracting a specific “VoIP address ar return path”
and all associated information corresponding to a spécific
registered VOID enabled wireless device user account Irom
the system accessible database(s) and conumunicating with

 

 
 

Case 1:21-cv-00304-UNA Document 1-3 Filed 02/26/21 Page 12 of 15 PagelD #: 85

US 9,369,575 B2

9
each specific VoIP enabled wireless device registered to the
system through each specific “VoIP address or return path”;
(¢} in which the VoIP enabled wireless device registered lo the
server incorporates the software module, which at certain

time intervals authenticates and connects to the server which -

is part of the system, and ((} wherein
a tinte between each time interval, of the registered VoIP
enabled wireless device authenticating and connecting
with ihe server is less than a time allowed by the regis-
tered VoIP enabled wireless device to receive a response
from the server.

2. The system of claim 1 where the server then authenti-
cates ifit's a registered VoIP wireless device user and extracts
the “Vo]P address or return path’ and stores this data into the
registered Vo[P enabled wireless device user‘account as the
“VoIP location” and the server cari af any time send data to
any specific registered VoIP wireless device user.

3. The system of claim 1 where such time intervals corre-
spond ta the times of detection of any change of VoIP access
method or access name by the “VoIP enabled wireless device
registered to the system”,

4, The system of claim 3 where the transition from the
“VoIP enabled wireless device registered to the syslem”
changes fron: not synchronised to synchronised is also clas-
sified as a change of VoIP access method or-access name.

5. The system of claim 4. wherein any “VoIP enabied
Wireless device registered to the system” (VoIP device 1} can,
connect te any such other different “VoIP enabled wireless
device ‘registered to the system” (VoIP device 2), the system
comprising: (a) “VoIP device 1" authenticating and connect-
ing to the system server and providing in its payload data
destined for “VoIP device 2"; (b) the server extracting from
the data communication with “VoIP device 1" the payload
data destined for “VoIP device 2"; (c) thé server extracting,

trom its accessible database the “VoIP location” or “VOIP :

address or return path” of “VoIP device 2” and communicat-
ing wilh “VOIP device 2” by sending il (he dafu and the origin
of such data as having been originated from “VoIP device 2”.

6. The system of claim J, wherein any “VoIP enabled
wireless device registered to the system” (VoIP device 3) can
send commands to any such other different "VoIP enabled
wireless device registered to the system™ (VoIP device 4) the
system comprising: (a) “VoIP device 3° authenticating and
connecting to the system server and providing in its payload
a command known by and destined for “VoIP device 4”; (b)
the server extracting from the data communication with
“VoIP device 3” the payload command data destined for
“VoIP device 4”; (c) the server extracting from its accessible
database the “VoIP location” or “VoIP address or return path”

of "VoIP device 4" and communicate with “VoIP device 4" by
sending it the cammand data; (d) optionally the server send-
ing lorits destination “VoIP device 4” together with the com-
inand data also the origin of such data.ns having been origi-
nated from “VoIP device 3”.

7. The system of claim 1, wherein the system server can
send payload data or payload commands to any individual or
such multiple “VoIP enabled wireless device(s) registered to
the system™ the system comprising: (a) the system server
extracting Irom ils accessible databuse(s) the VoIP location”
or “VoIP address or return path” of any individual or such
multiple “VoIP enabled wireless device(s) ‘registered io the
system” it wishes to communicate with; (b}the server extract-
ing from its accessible database(s) any such payload data
and/or payload commands: the server send the payload data
or payload commands from item (b) to all the'VoIP address
ar retum pals” of item (a) corresponding to each unique.
“WoIP enabled wireless device(s) registered to the system’.

 

0

20

28

4

a

55

n
oS

16

8. The system according to claim 1, wherein the system
server stores d “software module” which can be downloaded
by any “VoIP enabled wireless device”.

9. The system according to claim 1, wherein. the “VoIP
enabled wireless device” registered to the system is a mobile
phone, a mobile smart phone, a wireless pe card, a wireless
module, a wireless tablet, or a wireless po.

16. The system according to claim ‘1, wherein a “VoIP
enabled wireless device” cun download over the air the “solt-
ware module”.

¥1. The system of claim 10 wherein such software module
is also capable of, (a) detecting if any other software appli-
cations other than the said “software module" is active and (b)
if the “VoIP enabled wireless device" is in the standby made,
then (6) if items (2) and (b)} are not detected then the “software
module” will disable the highest bandwidth VoIP communi-
cation and enable only the lowest baridwidth VoIP communi-
cation method available to the “VoIP enabled wireless
device”, and (d) ifthe “software module" detects any ofitemis
(a) or (b) then it will deactivate item (c), meaning it will
activate or enable ‘the highest bandwidth VoIP communica-
tion available to the “VolP enabled wireless device”.

12. The s¥stem according 1o claim 1, wherein « “VoIP
enabled wireless device” registered to the system server in
particular includes such “certain time intervals” being per-
formed at the times of detection ‘of any change of mobile
network cell, wherein the transition from the “VoIP enabled
wireless device registered to the system” changing from not
synchronised to synchronised ta a mobile network’cell is also
considered a change of VoIP access method or nume.

13. The system according to claim 1, wherein a “VoIP
enabled wireless device” registered to the. system is a wired
line VoIP enabled device.

14, The system according to claim 1, wherein “VoIP” uses
any data communications protocol selected from the Jollow-
ing: GSM/GPRS, WAP, 3G, UMTS, 4G, WiFi, Wimax,
CDMA, WCDMA, WSCDMA, SCDMA, TDSCDMA,
CWTS, CWPAN, PDS, PHS, Bhuctooth, WRP, WHR WAN,
LAN, AIM, ISDN, DSL, ADSL, VDSL, ISDM, HTML,
TCPAP, HTTP, HTTPS, UDP.

15. A method for detecting ordetermining any given “VoIP
(Voice aver internet protocol) location” of any “VoIP enabled
wireless device registered to the system" by extracting any
such wireless device’s “VoIP address or retum path” and
storing it and updating it ‘in one or more accessible databases,
in which the method is performed by 2 system, the system
including a server, a VoIP enabled wireless device registered
to the server and a software module downloadable ftom the
server to the VoIP enabled wireless device, in whicl:: (a) the
system receives VoIP communications from multiple VoIP
enabled wireless devices; (b} the system enables access to
information in one or more databases; (c) the system is
extracts and reports dynamically the "VoIP address or return
path” and al] associated information from each incoming data
communication from any “VoIP enabled wireless device reg-
istered to the system” into a database(s) associated with each
corresponding registered VolP enabled wireless device user
account (d) the system extracts a specific “VoIP address or
relurn path’ and al] associated information corresponding to,
a specific registered VoIP enabled wireless device user
accountdrom the system accessible database(s) and commu-
nicates with each specific VoIP enabled wireless device reg-
istered ta the system through each specific “VolP-address or
return path”; (@) in which the VOID enabled wireless device
registered to the server incorporates the software module,
which at cerlain lime intervals aulhentivates and connects to
tbe server whick is-part of the system, and (f) wherein.
Case 1:21-cv-00304-UNA Document 1-3 Filed 02/26/21 Page 13 of 15 PagelD #: 86

US 9,369,575 B2

I
a time between each time interval of the registered VoIP
enabled wireless device authenticating and connecting
with the server is fess than a time allowed by ihe regis-
‘tered VoIP enabled wireless device to receive a response
from the server.

16. A system for delecting or determining any given “VoIP
(Voice. over internet protocal) location” af any “VoIP enabled
wireless device registered to the system” by extracting any
such device's “VoIP-address or retum path” and storing it and
updating it in one or more accessible databases, the system
including a server, a VoIP enabled wireless device registered
to the server and a software module downloadable from the
server to the VoIP enabled wireless device, in which: (a) the
sysiem is adapted to receive VOID communications from
multiple VoIP enabled wireless devices; (b) the system
enables access 1o information in one or more datubases; (c)
the systein is capable of extracting and reporting dynamically
the “VoIP address or return path” and all associated informa-
tion from each incoming data communication from any “VoIP
enabled wireless device registered to the system” inte a data-
base(s) associated with ench corresponding registered VoIP
enabled wireless device user account; (d) the system is
capable of extracting u specific “VoTP address or return path”
and all associated information corresponding to a specific
registered VoIP enabled wireless device user account {rom the
system,accessible database(s) and communicating with each
specific VoIP enabled wireless device registered to the system
Through each specific “VoIP address or return path”; (e) in
which the VoIP enabled wireless device régistered to the
server Incorporates the software module, which at certain
tine intervals authenticates and connects to the server which
is part of the system, and (1) wherein such time intervals
correspond io the times of detection of any change of VoIP
access method or access name by the “VoIP enabled wireless
device registered to the system”, and wherein a transition in
which the “VoIP enabled wireless device registered to the
system” changes [rom not connected to connected is also
classified as a change cf ValP access method or access name.

17. Amethod for detecting or determining any given “VoIP
(Voice over internet protocol} location” of any “VoIP enabled
wireless device registered to the system" by extracting any
such wireless device's “VoIP address or return path” and
storing it and updating itin one or more acc essible databases,
in which the method is performed by a system, the system
including’a server, a VoIP enabled wireless device registered
to the server and a soflware module downloadable from the
server to the VoIP enabled wireless device, in which: (a) the
system receives Voll? communications from multiple Vol?
enabled wireless devices; (b) the system enables access to
information in one or more databases; (c) the system is
extracis and reporis‘dynamicatly the ““VolP address or return
path” and all associated information Irom cach incoming dala
conununication from any “VoIP énabled wireless device reg-
istered to the system” into a database(s) associated with eacli
corresponding registered VoIP enabled wireless device user
account; (d) the system eximets a specific “VoIP address or
returu path” and all associated information corresponding to
a specific registered VoIP enabled wireless device user
accott from the system: accessible dulabase(s) and commu-
nicates with each specific VoIP enabled wireless device reg-
istered to the system through each specific “VoIP address or
return path”; (e} in which the VoIP enabled wireless device
registered to the server incorporates the software module,
which at certain tine intérvals authenticates and connests to
the server which is part of the system, and (4) wherein such
time intervals correspond to the limes of delection of any
change of VolP-accéss method or access name by the “VoIP

_

3

35

12

enabled wireless device registered to the system”, and
wherein a transition,in which the “VoJP enabled wireless
device registered lo the:system” changes from noi connected
to. connected is also classified as a change of VoIP access

Method or access name.

18.A system Sor detecting or determining any given “VoIP
(Voice over internet profocol) location” ofany “VoIP enabled
wireless deyite registered to the system” by extracting any
such device's “VolP address or return path” and storing it and
updating it in one or more accessible datdbases, the system
including a server, a VoIP enabled wireless device registered
to the server and a software module downloadable from the
server to the VoIP enabled wireless ‘device, in which: (a) the
system is adapted to receive VoIP conimunications fram mul-
tiple VoIP enabled wireless devices; (b) the system enables
uecess to information in one ormore databases; (c) (hesysiem
is capable of extracting and reporting dynamically the “VoIP
address ar retum path” and all associated information from
each Incoming data communication from any “VoIP enabled
wireless device registered to the system” into a database(s}
associated with each corresponding registered VoIP enabled
wircless device user account; (d) the system is capable of
exiricling a specific “VoIP address or retum puili” and all
associated information corresponding to a specific registered
VoIP enabled wireless device user account from the system
accessible database(s) and communicating with each specific.
VoIF enabled wireless device registered to the system through
each specific “VoIP address or return path"; (e) in which the
VoIP enabled wireless device registered to the server incor-
porales (he soflware module, which at certain time intervals
authenticates and connects to the server which is part of the
system, and (f} wherein

a“ VoIP enabled wireless device” can download over the air
the “sofiware module”,

and wherein such software madule is also capable of (i)

detecting if any other software applications other than
the said “sohware module” is active and Gi) ifthe “VoIP
enabled wireless device” is in the standby mode, then
(iii) if items (i} and (ii) are not detected then the “soft-
ware module” will disable the highest bandwidth VoIP
communication and enable ouly the lowest bandwidth
VoIP communication method available to the “VoIP
enabled wireless device", and (iv) if the “software mod~
ule” detects ony of items @ or (ii) then it will deactivate
itera (iii), meaning it wil] activate or enable'the highest
bandwidth VoIP communication available to the “VoIP
enabled wireless device”,

19.4 method for detecting or determining any given "VolP
(Voice over internet protacol) location” of. any “VoIP enabled
wireless device registered to the system” by extracting any
such wireless device’s “VoIP address ar return path” and
storing it and updating it in one or more accessible databases,
in which the method is performed by a system, the system
including a server, a VoIP enabled wireless device registered
to the server and a software module downloadable from the.
server-to the VoIP enabled wireless device, in which: (a) the
system receives VoIP communications from multiple VoIP
enabled wireless devices; {b) the system enables access to
information in ene or more databases; (c) the system is
extracts and reports dynamically the “ValP address or return
path” and all associated information from each incoming data
communication from any “Vol? enabled wireless device reg-
istered to the system” into.a database(s) associated with each
corresponding registered VolP enabled wireless device user
account; (@) the system extracts a specific “VoIP address or
retum path” and all associated information corresponding 10
a specific registered VoJP enabled wireless device: user

 

 
Case 1:21-cv-00304-UNA Document 1-3 Filed 02/26/21 Page 14 of 15 PagelD #: 87

US 9;369,575 B2
13 14

account from the system accessible database(s) and commu-
nicates with each specific VoIP enabled wireless device reg-
istered to the system through cach specific ‘VoIP address or
return path”; (e) in which the VoIP enabled wireless device
registered to the server incorporates the software module, $
which at ccriain time intervals authenticates and connects io
the server which 3s part of the system, and (f) where
a “Vol? enabled, wireless device” downloads over the air
the, “software module”, ;
and wherein such software module (i) detects if any other 19
solivare applications other than the said “software mod-
ule” is active and Gi) if the “VoIP enabled wircless
device” is in the standby mode, then Git) if items (7) and
(Gi) are not detecfed (hen the “software module” disables
the highest bandwidth VoIP comnuunication and enables
only the lowest bandwidth VoJP communication method
available te the “VoIP enabled wireless device", and (iv)
if the“sofiware module” detects any of items (i) or (ii)
then it deactivates item (iii), meaning it activates or
enables the lughest bandwidth VoIP communication 20
available to the “VolP-enabled wireless device”.

_

i

oe we

 

 
 

 

Case 1:21-cv-00304-UNA Document 1-3 Filed 02/26/21 Page 15 of 15 PagelD #: 88

UNITED STATES PATENT AND TRADEMARK. OFFICE
CERTIFICATE OF CORRECTION

PATENT NO. : 9,369,575 B2 Page 1 of 1
APPLICATION NO. : 144110015 .

DATED : June 14, 2016

INVENTOR(S) : Jose Luis Merino Gonzalez and Jonathan Myers

[tls certified that error appears in the above-identified patent.and that said Letters Patent'ls hareby corrected as shown below:

Claims
Claim 1, column 8, lines 55 and 66, each occurrence, change “VOID” to ~VoIP—;
Claim 15, column 10, line 64, change “VOID” to —VoIP--;

Claim 16, column 11, line 14, change “VOID” to --VolP--.

Signed and Sealed this
. Twenty-third Day of August, 2016

Viecbstle Ho Lea

Michelle K. Lee
Director of the United States Patent and Trademark. Office

 

 
